Citation Nr: 1225795	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  07-36 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a disability evaluation in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2. Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus, type II.

3. Entitlement to a disability evaluation in excess of 10 percent for gastroesophageal reflux disease.

4. Entitlement to a compensable disability evaluation for mild obstructive lung disease. 

5. Entitlement to a compensable disability evaluation for recurrent orchialgia, left side.

6. Entitlement to an initial compensable disability evaluation for erectile dysfunction.

7. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Allen T. Fenley, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In April 2009 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.




REMAND

In May 2012 the Veteran submitted a significant amount of VA treatment records from the VA Medical Center in Providence, Rhode Island without a waiver of initial RO consideration. 38 C.F.R. § 20.1304(c) (2011). In a June 2012 letter, the Board asked the Veteran whether he wished to waive initial RO consideration so that the Board could adjudicate his appeal, or have the Board remand his case to the RO so that it could initially consider the new evidence. In July 2012, the Veteran responded that he wanted the case remanded to the RO so that it could review the new evidence in the first instance. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Review all new evidence that was submitted directly to the Board in May 2012.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



